Citation Nr: 0722245	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-40 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service-connection for a right 
knee condition and, if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Indianapolis, Indiana 
Regional Office (RO), which found that the veteran had not 
submitted new and material evidence to reopen a previously 
denied claim for service-connection for a right knee 
condition.

In April 2007, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file.

In October 2005, a Decision Review Officer at the RO 
determined that new and material evidence to reopen the 
appellant's previously denied claim for entitlement to 
service connection for a right knee condition had been 
received and then readjudicated the claim on a de novo basis 
in light of all the evidence of record.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in a matter such as this the Board has a legal duty to 
consider the issue of whether new and material evidence has 
been submitted to reopen the claim regardless of the RO's 
action.  See Barnett v. Brown, 8 Vet. App. 1 (1995); see also 
Fulkerson v. West, 12 Vet. App. 268, 269-70 (1999) (setting 
aside a Board decision to enable the Board to observe the 
procedure required by law for reopening a final decision).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Therefore, the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim 
seeking entitlement to service connection for a right knee 
condition is addressed below.



FINDINGS OF FACT

1.  Service connection for a right knee condition was denied 
by a Board decision in October 1997.

2.  Evidence received since the final October 1997 Board 
decision denying service connection for a right knee 
condition includes evidence which relates to an unestablished 
fact necessary to substantiate the claim, is neither 
redundant nor cumulative and raises a reasonable possibility 
of substantiating the claim for service connection for a 
right knee condition.

3. The veteran's current right knee condition is not 
persuasively demonstrated to be related to service or any 
incident therein.


CONCLUSIONS OF LAW

1.  The evidence received since the October 1997 Board 
decision that denied service connection for a right knee 
condition is new and material and the claim is reopened.  38 
U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2006).

2.  A right knee condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003, January 
2006, and March 2006; rating decisions in June 2004 and 
October 2004; and a statement of the case in October 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The evidence on file at the time of the October 1997 Board 
decision included the veteran's service medical records, 
which showed evaluation and treatment referable to the 
veteran's right knee for clinical findings or diagnoses of 
right knee resolving prepatellar and infra patellar effusions 
in March 1980, acute cellulitis of the right anterior knee in 
October 1980, and a right knee contusion in April 1981.

Also on file in October 1997 and considered by the Board were 
post service medical records showing evaluation and treatment 
by the veteran's private physician in May 1994 for right knee 
complaints of aching and swelling.  Examination of the right 
knee revealed effusion and signs of synovitis.  In August 
1994 the veteran was noted to have right knee osteoarthritis.

On VA examination afforded the veteran in December 1994, the 
veteran reported a history of right knee discomfort, to 
include intermittent swelling, dating from some time in 1981 
or 1982.  He said at the time, he was working as a military 
policeman and was attempting to apprehend a driver whose car 
bumper struck him in both knees.  Physical examination 
revealed that the veteran walked with a normal gait.
His knees showed no deformities.  There was no quadriceps 
atrophy and no specific areas of tenderness.  Ligamentous 
structures were intact.  Anteroposterior and lateral x-rays 
of both knees were normal.  Bilateral knee pain of 
undetermined etiology was the diagnosis.

VA outpatient treatment records dated in December 1994 and 
January 1995 show that the veteran had complaints of swelling 
and intermittent pain in the right knee.  Examination 
revealed that the right knee was painful and swollen 
anteriorly over the knee cap.  Pre-patella bursitis was the 
diagnostic impression.

Based on the above, the Board in October 1997 denied service 
connection for a right knee condition on the basis that there 
was no competent evidence of record attributing any current 
right knee diagnosis to service.

In June 2003 the veteran submitted an application to reopen 
his previously denied claim of entitlement to service 
connection for a right knee condition.  

The law provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously provided 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of evidence 
of record at the time of the last final denial of the claim 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).   

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed. See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999). The Board is required to give consideration to all of 
the evidence received since the last disallowance of this 
claim on any basis, in this case, since the Board's decision 
in October 1997.

The medical evidence received subsequent to the October 1997 
Board decision includes a statement from the veteran's 
private physician, who examined the veteran in November 2003 
and noted that x-rays of the veteran's right knee suggested 
some calcification within the posterior patella fat pad of 
the right knee.  This physician, after a follow-up MRI of the 
right knee revealing a non-specific area of scarring inferior 
to the inferior pole of the patella, diagnostically assessed 
the veteran as having scar tissue related to an automobile 
accident in 1980

The Board finds that the recently received evidence is new, 
and bears directly on the question of whether the veteran has 
a knee disorder attributable to service.  The recent received 
private medical examination shows for the first time a 
previously undiagnosed right knee disorder.  Furthermore, the 
veteran's private examiner found an association between the 
veteran's current right knee disorder and an automobile 
injury contemporaneous with the veteran's service.  This 
evidence when viewed in connection with the evidence 
previously assembled bears upon a reason for the previous 
denial and creates a reasonable possibility of an allowance 
of the veteran's claim.  Having agreed with the RO 
determination that new and material evidence has been 
submitted, the veteran's previously denied claim for 
entitlement to service connection for a right knee condition 
is reopened and the current decision on the issue of 
entitlement to service connection for a right knee condition 
is based on a de novo review of all the evidence of record.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establishes that 
a particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A § 1131.

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

In hearing testimony and statements on file, the veteran 
argues that he has a current right knee condition that 
originated in service or is otherwise the result of his 
period of active duty.  Specifically, the veteran testified 
that he injured his right knee as a result of being struck by 
the bumper of an automobile he was attempting to stop.  It is 
his contention that the scar tissue, initially suggested by a 
"low signal on all sequences anterior to the patella and 
subcutaneous" on an MRI of the veteran's right knee in 
November 2003, is a residual of this injury.  

The veteran's private physician, following his examination of 
the veteran in November 2003 and a review of the veteran's 
MRI noted above, has assessed the veteran as having scar 
tissue related to an automobile accident in service.  
Further, in a statement dated in May 2004, this physician, 
while observing that a VA physician has expressed a belief 
that the veteran's scar tissue is associated with his 
diagnosis of cellulitis, stated that he felt that the 
veteran's scar tissue is just as likely to be caused from 
prior trauma as opposed to a superficial soft tissue 
infection.  In this regard, he noted that the veteran had 
evidence of pain and swelling in the prepatellar region prior 
to a diagnosis of cellulitis.  He added that the timing of 
these events does not correlate with the conclusion that the 
veteran's scar tissue was caused by cellulitis.

In contrast to this opinion which essentially supports the 
veteran's contention to the extent that he argues that his 
current right knee condition is the result of past trauma, a 
VA examiner in May 2004 opined, following examination of the 
veteran and review of his claims file, that it is unlikely 
that the veteran's automobile accident in service causing 
injury to his right knee resulted in the scar tissue noted on 
his recent MRI.  He noted initially that the November 2003 
MRI is not conclusive as it refers to possible scar tissue on 
the inferior pole of the patella, which he further noted was 
nonspecific and of no clinical significance.  He added that 
if there is any scar tissue on the inferior pole of the 
patella, there would be many possible etiologies.  Here, he 
observed that the veteran's injury as a result of being hit 
by a car in April 1981 resulted in a contusion of the right 
knee only.  In conclusion, he opined, based on clinical 
evidence and documentation in the veteran's claims file as 
well as the veteran's history, that it is unlikely that his 
accident in service resulted in the scar tissue noted on MRI.

Here the Board places considerable weight on the examination 
of the veteran by a VA physician in May 2004.  This 
examination is more probative as to the etiology of the 
veteran's right knee scar tissue, to the extent that it 
exists, for several reasons not the least of which is the 
fact that the VA examiner undertook a physical examination of 
the veteran, considered the findings on the veteran's recent 
MRI of the right knee, and had access to the veteran's prior 
examinations and treatment records including those compiled 
during service.

This opinion is also consistent with the evidence in its 
entirety, which fails to show findings prior to November 
2003, to include on radiological examination of the veteran's 
right knee as late as December 1994, suggestive of any 
underlying right knee scar tissue.  The Board notes that at 
arriving at the conclusion that the veteran's right knee scar 
tissue was unlikely to be related to service, the May 2004 VA 
examiner commented that if the veteran has any right knee 
scar tissue, there would be many possible etiologies for such 
tissue.  The assessment by the veteran's private physician 
that it is related to prior trauma and specifically to an 
automobile accident in service as opposed to some other 
trauma is not supported by any rationale and seems to 
overlook other possible etiologies.  Thus his conclusion does 
not carry sufficient weight to warrant a grant of the benefit 
sought on appeal  

Although the veteran contends that his right knee scar tissue 
developed as a result of an in-service injury, which 
presumably went undetected for many years subsequent thereto, 
the Board notes that the veteran's opinion as to medical 
matters is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, while the veteran currently has a right knee 
condition manifested by possible scar tissue anterior to the 
patella, the Board finds that the preponderance of the 
evidence is against a finding that the disability can be 
attributed to an in-service event.  In reaching this 
determination the Board has considered the doctrine of 
granting the benefit of the doubt to the veteran but does not 
find that the evidence is approximately balanced such as to 
warrant its application.

In so deciding, the Board observes that in determining 
whether evidence is equally balanced such as to entitle the 
veteran to the benefit of the doubt, equal weight is not 
accorded to each piece of material contained in the record; 
every item doe not have the same probative value.  The 
Board's determination of what weight to attach to the 
evidentiary record is more qualitative than quantitative.  
Here the Board finds that the opinion proffered by a VA 
physician in May 2004 is significantly more persuasive for 
the reasons indicated above.


ORDER

Service connection for a right knee condition is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


